83585: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34699: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83585


Short Caption:MCDONALD VS. MCDONALDCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D580191Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Joseph McDonald
					In Proper Person
				


RespondentAllison Lynn McDonaldEmily M. McFarling
							(Former)
						
							(McFarling Law Group)
						Amy A. Porray
							(Amy A. Porray, LLC)
						Amber Robinson
							(Robinson Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/29/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/06/2021Filing FeeFiling Fee due for Appeal. (SC)


10/06/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-28728




10/06/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-28730




10/11/2021Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


10/15/2021Filing FeeFiling Fee Paid. $250.00 from Emily Stevens.  Check no. 5225. (SC)


10/18/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-29846




10/21/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-30294




10/25/2021Record on Appeal DocumentsFiled Record on Appeal (D580191).  Vol. 1.  (SC)21-30673




10/25/2021Record on Appeal DocumentsFiled Record on Appeal (D580191).  Vol. 2.  (SC)21-30679




10/28/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 24-30, 153-162, 236-243, an 319-330. (SC)


11/19/2021OtherReturned Unfiled Document. Civil Proper Person Transcript Request Form and Docketing Statement, returned unfiled for being untimely.21-33363




12/03/2021MotionFiled Proper Person Appellant's Motion for Extension of Time for Transcript Request; Docketing Statement; and Informal Brief. (SC)21-34561




12/07/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion for an extension of time to file the transcript request form and the docketing statement is granted. The clerk of this court shall file the transcript request form and docketing statement received on December 3, 2021. Appellant's request for an informal brief form for pro se parties is granted as follows. The clerk of this court shall mail appellant an informal brief form. Appellant's opening brief due: February 15, 2021. (SC)21-34821




12/07/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement Civil. (SC)21-34828




12/07/2021Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 4/29/21.21-34829




12/30/2021Notice/IncomingFiled Notice of Appearance. (SC)21-37271




01/07/2022Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court shall transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance or LACSN's Notice due:  60 days.  The briefing schedule in this appeal shall be suspended pending further order of this court.  Pursuant to the notice of appearance filed December 30, 2021, the clerk of this court shall add attorney Amy A. Porray and McFarling Law Group, to the docket as counsel for respondent.  (SC)22-00764




01/28/2022Docketing StatementFiled Proper Person Docketing Statement. (Duplicate filing) (SC)22-02965




01/28/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 4/29/21. (Duplicate filing) (SC)22-02966




01/28/2022Notice/IncomingFiled Notice of Non-Payment for Transcripts. (SC)22-02967




03/07/2022MotionFiled Notice of Determination of Eligibility for Pro Bono Representation and Request for Extension of Time. (SC)22-07261




03/08/2022TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 4/29/21. (SC)22-07428




03/11/2022Order/ProceduralFiled Order Granting Motion.  The Legal Aid Center shall have until April 6, 2022, to locate pro bono counsel. Once counsel is located, the attorney shall immediately file a notice of appearance in this court. If a volunteer attorney cannot be located, the Legal Aid Center shall so notify this court in writing by April 6, 2022.  (SC)22-07796




03/25/2022MotionFiled Appellant's Proper Person Motion to Stay Sale of residence Pending Appeal. (SC)22-09386




04/01/2022MotionFiled Respondent's Response to Motion to Stay Sale of Residence Pending Appeal. (SC)22-10241




04/06/2022MotionFiled Notice of Determination of Eligibility for Pro Bono Representation and Request for Extension of Time. (SC)22-10721




05/05/2022Order/ProceduralFiled Order Regarding Motions. The Legal Aid Center has filed a motion for a second extension of time to locate an attorney to represent appellant. The motion is granted. The Legal Aid Center shall have until May 6, 2022, to locate pro bono counsel. Notice of appearance due: May 6, 2022. This court defers ruling on appellant's pro se motion for a stay pending the appointment of pro bono counsel. (SC)22-14374




05/06/2022Notice/IncomingFiled Notice Regarding Pro Bono Counsel for Appellant. (SC)22-14603




05/24/2022Order/ProceduralFiled Order Reinstating Briefing and Denying Motion for Stay.  This appeal will proceed with appellant acting pro se.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief or Informal Brief due:  90 days.  Appellant has also moved for a stay of the judgment on appeal.  This court denies the motion for stay.  (SC)22-16441




07/12/2022Notice/IncomingFiled Respondent's Notice of Appearance or Emily McFarling. (SC)22-21951




08/02/2022Notice/IncomingFiled Respondent's Attorney's Notice of Change of Law Firm. (SC)22-24244




09/14/2022Notice/IncomingFiled Respondent's Notice of Withdrawal of Counsel. (SC)22-28820




09/19/2022Order/ProceduralFiled Order Approving Withdrawal of Counsel and to File Document. Attorney Emily McFarling has filed a notice of withdrawal as counsel for respondent.  The notice is approved. The clerk of this court shall remove Emily McFarling and the McFarling Law Group as counsel for respondent. Appellant's opening brief due: 14 days. (SC)22-29385




10/25/2022OtherReturned Unfiled Informal Brief. (SC)22-33488




10/28/2022Notice/IncomingFiled Respondent's Attorney's Notice of Change of Law Firm for Amy A. Porray. (SC)22-33961




11/04/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not filed the brief.  Accordingly, this court   "ORDERS this appeal DISMISSED." SNP-JH/LS/DH (SC)22-34699





Combined Case View